                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JOYCE M. JURACEK,
                        Plaintiff,                                     8:18CV535
        vs.
                                                                         ORDER
PIPELINE HEALTH HOLDINGS LLC,
                        Defendant.


        This action was filed on November 12, 2018. (Filing No. 1.) Pursuant to Federal Rule of
Civil Procedure 4(m), Plaintiff must serve its complaint on Defendant within ninety days of filing
the lawsuit. To date, Plaintiff has not filed any return of service indicating service on Defendant,
nor has Defendant entered a voluntary appearance.

       Accordingly,

         IT IS ORDERED that by or before February 26, 2019, Plaintiff shall show cause why
this action should not be dismissed for lack of prosecution. Failure to comply with this Order may
result in the dismissal of this case without further notice.

       Dated this 12th day of February, 2019.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
